Citation Nr: 0940974	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-27 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for calcified pleural 
plaques of the bilateral lungs, also claimed as asbestosis of 
the bilateral lungs, secondary to asbestos exposure.  

2.  Entitlement to a compensable rating in excess of 30 
percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1939 to May 
1940, from October 1942 to August 1943, and from June 1945 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a disability rating in excess 
of 30 percent for his bronchial asthma.  This appeal also 
arises from a November 2006 rating decision which denied the 
Veteran service connection for a respiratory disorder.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

The Veteran testified before a Decision Review Officer at the 
RO in November 2007.  In August 2009, the Veteran testified 
before the Acting Veterans Law Judge, seated at the RO.  

During the pendency of this appeal, the Veteran has changed 
his accredited representative from the Veterans of Foreign 
Wars to The American Legion.  

Finally, following certification of the appeal to the Board, 
the Veteran, through his accredited representative, submitted 
additional material.  The correspondence indicated that the 
Veteran waived review by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Neither pleural plaques nor asbestosis were manifested 
during the Veteran's active duty service or for many years 
thereafter; the competent medical evidence causally relate 
current pleural plaques or asbestosis to such service.  

2.  The Veteran's bronchial asthma is characterized by a FEV-
1 of at least 68 percent, a FEV-1/FVC of at least 60 percent, 
a DLCO(SB) of at least 80 percent, and maximum oxygen 
consumption in excess of 15 to 20 ml/kg/min.  

3.  The Veteran's bronchial asthma does not prevent him from 
obtaining or maintaining gainful employment.   


CONCLUSION OF LAW

1.  Pleural plaques of the lungs and/or asbestosis, both 
claimed as secondary to asbestos exposure, were not incurred 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).  

2.  The criteria for the award of a disability rating in 
excess of 30 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6602.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In August 2003, December 2003, July 2004, June 2006, May 
2008, and July 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the June 2006 letter 
provided him with the general criteria for the assignment of 
an effective date and initial rating.  Id.  The Board notes 
that, in the present case, complete notice was not issued 
prior to the March 2003 adverse determination on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Nevertheless, VA rectified any timing error in providing 
notice to the Veteran and subsequently readjudicating his 
claims on several occasions, most recently in July 2009.  Id; 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

Until recently, an increased-compensation claim required, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, that case was recently overruled by the 
U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, --- 
F.3d ----, 2009 WL 2835434 (Fed.Cir.).  Thus, no additional 
development is required regarding the duty to notify.

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in September 
and October 2008.  In August 2009, the Veteran was afforded 
the opportunity to testify before the undersigned Acting 
Veterans Law Judge, seated at the RO.  The Board is not 
aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

The Veteran submitted new evidence directly to the Board in 
September 2009, along with a signed a waiver of agency of 
original jurisdiction (AOJ) review of this evidence; thus, 
his appeal need not be remanded for RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2009).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

II. Service connection - Lung disability

The Veteran seeks service connection for calcified pleural 
plaques of the bilateral lungs, also claimed as asbestosis of 
the bilateral lungs.  He has alleged these disabilities 
result from asbestos exposure during military service.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be afforded the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Veteran has alleged in his written statements and hearing 
testimony that he was exposed to asbestos during military 
service in the 1940's when he was forced to live and sleep in 
barracks in which asbestos had recently been installed.  He 
also contends that he was exposed to mustard gas and lewisite 
during military training, and this exposure likely played a 
role in his current respiratory disorders.  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued various documents to provide guidance 
on claims involving asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze Veteran's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of asbestosis.  Nevertheless, 
the Veteran did experience breathing difficulties during 
military service, and was diagnosed with asthma during active 
duty.  Mild chronic bilateral sinusitis was also diagnosed 
during military service, and service connection was 
subsequently granted for bronchial asthma and sinusitis.  

Subsequent to service, an October 1986 VA CT scan of the 
Veteran's chest was positive for pleural plaques as well as 
left lung nodules.  The final impression was of multiple 
areas of focal pleural thickening with calcification within 
the lung fields.  Likewise, a March 2006 CT scan of the chest 
confirmed numerous calcified pleural plaques on the lungs 
bilaterally, consistent with asbestos exposure.  May 2005 
chest X-rays also confirmed calcified pleural plaques of the 
bilateral lungs, suggestive of asbestos exposure.  

Post-service medical treatment records indicate the Veteran 
worked as a construction worker and laborer subsequent to 
service.  He also had a 70 pack-year history of tobacco use, 
and continues to smoke.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a lung disorder, claimed as calcified 
pleural plaques or asbestosis of the bilateral lungs.  The 
Board observes that pleural plaques were not observed in the 
Veteran's lungs until 1986, approximately 40 years after 
service separation.  Additionally, the Veteran worked in 
construction for many years post-service, and was an active 
smoker.  Indeed, while a current disability of the lungs has 
been established, a nexus between military service, or any 
incident therein, and a current respiratory disability has 
not been demonstrated.  Upon review of the record, the Board 
is unable to determine whether he was exposed to asbestos 
during military service.  In any event, even accepting the 
Veteran's testimony with respect to asbestos in the barracks, 
an award of service connection would only be warranted if the 
evidence showed that a current disease is related to such 
exposure.  In the absence of competent evidence establishing 
an in-service disease or injury, to include asbestos 
exposure, during military service, service connection for 
pleural plaques or asbestosis must be denied.  

Again, the Veteran himself has alleged that his pleural 
plaques or asbestosis result from asbestos exposure during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, pleural plaques and asbestosis 
are complex disorders which require specialized training for 
a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for pleural plaques of the 
bilateral lungs, also claimed as asbestosis, secondary to 
asbestos exposure.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Increased rating - Bronchial asthma

The Veteran seeks a disability rating in excess of 30 percent 
for his service-connected bronchial asthma.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [21 Vet. App. 505 
(2007)], the U.S. Court of Appeals for Veterans Claims 
(Court) held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

The Veteran's bronchial asthma is currently rated as 30 
percent disabling under Diagnostic Code 6602, for bronchial 
asthma.  This Code provides as follows: 30 percent rating 
requires FEV-1 (forced expiratory volume in one second) of 56 
to 70 percent of the predicted value; or FEV-1/FVC (forced 
expiratory volume in one second to forced vital capacity) of 
56 to 70 percent of the predicted value; or the need for 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) (diffusion capacity of the lung for carbon monoxide 
by the single breath method) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo (echocardiogram) or cardiac catheterization), 
or; episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2009).  

VA examination was afforded the Veteran in March 2003.  He 
was noted to have a 70 pack-year history of tobacco use.  His 
current symptoms were described as essentially stable, with 
occasional worsening with incidental upper respiratory 
infection.  He refused prescription inhalers, and used 
Primatene Mist as needed.  On objective observation, he did 
not appear to be out of breath, and walked briskly.  His 
chest X-ray was indicated moderate chronic obstructive 
pulmonary disease.  Multiple calcified pleural plaques were 
visible in the left lung.  Pulmonary function testing 
indicated FEV-1 of 68 percent, FEV-1/FVC of 89 percent, and 
DLCO(SB) of 162 percent.  

In September 2005, the Veteran was seen by a VA examiner for 
evaluation of his bronchial asthma.  He reported frequent 
coughing with production of yellow sputum, shortness of 
breath, and weekly asthma attacks.  He stated his bronchial 
asthma had caused him to drop from 170 to 148 pounds in the 
past 12 months.  However, on objective examination, he was 
159 pounds.  Private pulmonary function testing was 
accomplished that same month, and revealed FEV-1 of 86 
percent, FEV-1/FVC of 67 percent, and DLCO(SB) of 105 
percent.  

Another VA respiratory examination was afforded the Veteran 
in September 2008, at which time he gave a history of a 
chronic productive cough and shortness of breath on both 
exertion and rest.  On physical examination he was without 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  His weight had been stable.  In October 2008, 
the Veteran was afforded VA pulmonary function testing.  His 
FEV-1 was 100 percent, his FEV-1/FVC was 60 percent, and his 
DLCO(SB) was 80 percent.  The final impression was of minimal 
airflow obstruction, with possibly normal pulmonary 
functioning for his age group.  

Voluminous VA clinical outpatient medical records have been 
obtained.  These confirm the Veteran's reports of a chronic 
cough, shortness of breath, and related respiratory symptoms.  
He has been afforded appropriate treatment and prescribed 
medications.  At his November 2007 RO hearing and his August 
2009 Board hearing, he stated his bronchial asthma results in 
shortness of breath, a chronic cough, and some chest pain.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 30 percent.  The Veteran has not 
demonstrated FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) (diffusion capacity 
of the lung for carbon monoxide by the single breath method) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  During 
the pendency of this appeal, his FEV-1 has been at least 68 
percent, his FEV-1/FVC has been at least 60 percent, and his 
DLCO(SB) has been at least 80 percent.  Overall, the Veteran 
meets none of the criteria for the next higher evaluation of 
60 percent.  Additionally, because he has not met the 
criteria for an increased rating in excess of 30 percent at 
any time during the pendency of this appeal, a staged rating 
is not warranted at the present time.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  In the recent case of 
Rice v. Shinseki, 22 Vet. App.  447 (2009), the Court held 
that a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
claim is not freestanding; rather, it is part of an increased 
rating claim for a service-connected disability.  Id. at 453-
54.  

In the present case, the Veteran does not meet the percentage 
thresholds as set forth under 38 C.F.R. § 4.16(a).  Moreover, 
even if such levels were met, there is still no basis for an 
award of TDIU because there is no competent evidence showing 
that the Veteran is unable to obtain or maintain employment 
due to his service-connected disabilities, obviating the need 
for referral to the Director, Compensation and Pension 
Service.  

Additionally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board does have the authority to award a TDIU where the 
schedular criteria are less than total if the Veteran is 
substantially unable to secure or follow gainful employment 
if he has at least one disability rated at 60 percent or 
higher, or two or more disabilities rated a combined 70 
percent, with at least one disability at 40 percent.  
38 C.F.R. § 4.16(a) (2009).  For Veterans who fail to meet 
the schedular requirements of 38 C.F.R. § 4.16(a) but are 
demonstrably unable to maintain employment, such claims may 
be submitted to the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation.  
38 C.F.R. § 4.16(b) (2009).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The evidence 
of record does not indicate the Veteran's bronchial asthma 
has required prolonged hospitalization or interferes with his 
employment, as he is retired, but worked for many years as a 
construction worker prior to his retirement.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected lower extremity 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
is not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 30 percent for 
the Veteran's service-connected bronchial asthma.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Entitlement to service connection for pleural plaques of the 
lungs, also claimed as asbestosis, as secondary to asbestos 
exposure, is denied.  

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma is denied.  




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


